Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 4 and 26 are unclear in that it requires by the laws of geometry to have at least 3 struts to form a node. See 6077464 figure 3.

Claims 1-7, 12, 13, 25-29, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Murdie et al. 6077464.
Murdie teaches, especially in col. 4, 8 and fig. 3, a carbon foam having struts overlapping the claimed range. Using these figures as a guide, it can be seen that figure 3 shows no extremely large holes/pores. While the area is not explicitly taught, it is obvious to provide a high area material for heat dispersion. Column 7 also discusses why a large area is desirable in making the material. Claim 6 is thus obvious to form the desired porosity. The bulk density is taught as 1.4 g/cc. Applicant should translate this to the units used in the claims. The density, if different, is obvious to create a material having the desired properties. Claim 13 is deemed possessed due to the similarity of the drawings/micrographs.

Claims 1-8, 12, 13, 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tan 6339031.
Tan teaches, especially in col. 6 and the figures, carbon foams having the struts and pores which overlap the claimed sizes, rendering them obvious. The features not explicitly taught are obvious for the reasons discussed above, noting also the discussion in col. 1 and 6 of heat transfer and strength desired.


Claims 1-8, 12, 13, 25-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11171339. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not characterized in the same fashion, col. 14, 17 and the figures indicate it has the claimed properties; indeed figures 1, 2, 4 and 5 appear identical to those of the present specification.

Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive.
 The arguments are not understood. The claim defines a node as a joining point (consistent with its normal meaning) but the explanation considers the end of a loose chain (‘terminal end node portions’) to be a node in order to arrive at 12 nodes for figure 1. However, these are not nodes either under the normal understanding of the term nor the definition in the claims. Therefore, the entire concept and explanation is completely unclear and unconvincing. The Gibson book excerpt is offered, and further discussion should probably regard it to be the baseline; see pgs. 19-38 in particular. The conclusion that the applied references cannot be 3 dimensional is not warranted, and indeed the argument with respect to Tan (‘structure covered with a thin layer’ and ‘bubbles therein’) suggests a 3D structure. Murdie col. 2 suggests a 3D structure. Tan fig. 9 shows spheres partially obscured by other spheres, which is only possible in a 3D arrangement.
Claim 1 does not exclude through-holes, and a direct comparison to the ‘339 patent should be made to ascertain its properties. Compare figure 2 thereof to present figure 6. They are identical.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736